DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 9 the word unfolding is misspelled “un folding”.  
 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 8, 10-13, 21, 24, 28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11,267,323. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 1 is anticipated by claim 1 of 11,267,323.
Claim 2 is anticipated by claim 2 of 11,267,323.
Claim 3 is anticipated by claim 3 of 11,267,323.
Claim 5 is anticipated by claim 4 of 11,267,323.
Claim 6 is anticipated by claim 4 of 11,267,323.
Claim 8 is anticipated by claim 5 of 11,267,323.
Claim 10 is anticipated by claim 6 of 11,267,323.
Claim 11 is anticipated by claim 7 of 11,267,323.
Claim 12 is anticipated by claim 8 of 11,267,323.
Claim 13 is anticipated by claim 10 of 11,267,323.
Claim 21 is anticipated by claim 17 of 11,267,323.
Claim 24 is anticipated by claim 1 of 11,267,323.  The weights of the first panel inherently assists with unfolding the first panel.
Claim 28 is anticipated by claim 1 of 11,267,323.  The weights of the first panel inherently assists with unfolding the first panel.
Claim 30  is anticipated by claim 4 of 11,267,323.

Claims 22, 23 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,267,323 in view of Weldy US Patent Application Publication No.  2007/0108792.
Claims 22 and 23 recite the tonneau cover includes a cargo area wherein the cargo area has a tailgate.  11,267,323 does not claim this structure.
The Weldy publication disclose a tonneau cover for a pickup truck.  The tonneau cover has a first panel 26 that is positioned at a rear-most area of the cargo area adjacent the tailgate.  
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to  employ the claimed invention of 11,267,323 with a pickup truck having a tailgate.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,267,323 in view of Walser et al. US Patent Application Publication No. 2010/0109372.
Claim 29 recites the tonneau cover having one or more spacer bars.  11,267,323 does not claim this structure.
Walser discloses increasing wider spacer bars 74 therein to permit the increasing additional panels to be stacked horizontally on top of each other.
  It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to  employ spacer bars with the claimed invention of 11,267,323 so that the additional panels can be stacked horizontally on top of each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612